UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEITH D. KNIGHT,
                            Plaintiff,
                                                                        1:18-CV-10724 (CM)
                     -against-
                                                                     ORDER OF DISMISSAL
EFRIN ROMERO of Bronx D.A. Office, et al.,
                            Defendants.


COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, appearing pro se, brings this action asserting that the defendants violated his

federal constitutional rights and participated in other illegal acts. Plaintiff filed three letters in

this action after he filed his complaint. (ECF 1:18-CV-10724, 4-6.) The Court construes those

letters as supplements to Plaintiff’s complaint. By order dated August 2, 2019, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis. For the

reasons discussed below, the Court dismisses this action.

                                     STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint, or portion thereof, when the Court lacks subject matter jurisdiction. See

Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any of these grounds, the Court is

obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009),

and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of
Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted,

emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (holding that “a

finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston, 141 F.3d at 437 (“[A]n action is ‘frivolous’

when either: (1) the factual contentions are clearly baseless . . . ; or (2) the claim is based on an

indisputably meritless legal theory.”) (internal quotation marks and citation omitted).

                                          BACKGROUND

       Plaintiff sues employees of the Bronx County District Attorney’s Office and the New

York City Police Department. But Plaintiff’s complaint and supplements are almost

incomprehensible. In his complaint, Plaintiff alleges that the defendants

       conspired as a tort liability to convert a electronic surv[ei]llance tool that absorbs
       radio signals and E.M.F. toxins to attach to C.P.U. from my surgical knee
       hardware with bullet shell placed on top as a radio frequency identification device
       in a prejudice investigation of non human rights as tort of Latino law enforcement
       called “Cinco De Mayo.” Now attempting to leave barcoded with radio causing
       over ten injuries of E.M.F. and attempt cancer my body, deny reproductive organs
       through pen[i]s and rectum. E.M.F. radiation absorb even unidentifiable death
       where I am EMF tortured 24/7. Never a second to myself after ran out of
       employment and home 1-5-2017. Pain and suffering through torture of E.M.F.
       daily, past, present, deny swallows, $40,000,000. Forced to locate library mention
       to locate a lower level location similar to subway where those mentioned hid
       radio signal of torture with noise on subway. Now civilians @ library are
       chemical reacting choking, sneezing, frequency limb shivering and constant
       restroom as those mentioned loose bodily functions . . . to my R.F.I.D. converted
       knee drags military generated botulinum. To deny me a swallow passage and
       build bacteria radio welps. The system they use when my knee goes up. They
       push signals down to allude . . . .




                                                   2
(ECF 1:18-CV-10724, 2, pp. 5-6.) Plaintiff also alleges that he has “over ten E.M.F. burns [on]

parts of my body . . . .” (Id. p. 6.) He makes similar allegations in the supplements to his

complaint. (ECF 1:18-CV-10724, 4-6.)

                                            DISCUSSION

A.      Plaintiff’s claims

        Even when the Court reads Plaintiff’s complaint and supplements with the “special

solicitude” due pro se pleadings, Triestman, 470 F.3d at 475, the Court must dismiss Plaintiff’s

claims as frivolous. Plaintiff’s allegations rise to the level of the irrational, and there is no legal

theory on which he can rely. See 28 U.S.C. § 1915(e)(2)(B)(i); Denton, 504 U.S. at 33;

Livingston, 141 F.3d at 437.

B.      Leave to amend

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.

C.      Litigation history

        The Court notes that after Plaintiff filed the complaint commencing this action, Judge

Stanton of this Court warned Plaintiff, in another of Plaintiff’s pro se actions brought in this

Court, about the consequences of continuing to file duplicative or frivolous litigation in this

Court. See Knight v. As “Test Liability” 99th Tenth Ave NY NY 10011 D.E.A., No. 1: 18-CV-

4166, 6, p. 3 (S.D.N.Y. Dec. 14, 2018); see also Knight v. Arroyyo, No. 1:18-CV-11030, 4, p. 3

(S.D.N.Y. May 9, 2019) (warning reminder). That warning remains in effect.




                                                    3
                                         CONCLUSION

       The Court directs the Clerk of Court to assign this matter to my docket and note service

on the docket. 1 The Court dismisses this action as frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Court further directs the Clerk of Court to docket this order as a “written opinion”

within the meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:     August 19, 2019
            New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




       1
           Plaintiff has consented to electronic service of Court documents. (ECF 1:18-CV-10724,
3.)


                                                 4
